DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Examiner’s Reasons for Allowance
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 1, 8 & 15.  The prior art fails to disclose or teach a gaming device comprising, a main cabinet defining an opening; a coupling tab pivotally connected to the main cabinet and comprising a first signal connector; a locking pin locator; a game controller within the main cabinet and configured to control games available for play on the gaming device; a button deck positioned in the opening and configured to receive inputs to the gaming device, the button deck comprising: a button deck enclosure; one or more buttons protruding from a button surface of the button deck enclosure; a second signal connector defining a protrusion extending from a first end portion of the button deck enclosure in a first direction that is substantially parallel to the button surface of the button deck enclosure, the protrusion configured to be inserted into a recess defined by the first signal connector to electrically couple the one or more buttons to the game controller; and a locking pin extending from a second end portion of the button deck enclosure opposite the first end portion, in a second direction that is substantially perpendicular to the button surface of the button deck enclosure, the locking pin configured to be inserted into the locking pin locator to mechanically couple the button deck to the gaming device; as required by the independent claims.
One of the closest prior art appears to be Tastad et al. (US Patent 7,355,176; referred to hereinafter as Tastad). Tastad disclose a gaming machine which includes a display, a cabinet, a front door, and a slide-in button panel. The display depicts a randomly selected game outcome. The cabinet houses the display. The front door is hinged to the cabinet and includes a frame. The slide-in button panel is mounted by sliding it into the frame and supports a plurality of physical buttons for operating the gaming machine. The button panel is easily removed from the frame for maintenance or replacement purposes via the slide-in mechanism.  However, Tastad does not disclose or teach all the recited claim limitations as required by the independent claims.  
Another closest relevant reference appears to be Haga et al. (US Patent 7,976,393; referred to hereinafter as Haga).  Haga disclose installing a button panel in a gaming machine includes positioning the button panel base above the button panel frame on the door while the door is in the open position.  Positioning a first edge of the button panel base in the capture structure on the first boundary of the frame opening. With the first edge of the button panel base positioned in the capture structure, a second edge of the button panel base is rotated about the first edge of the button panel base held in the capture structure until the second edge of the button panel base contacts the support surface. The locking projection located beneath the button panel base is then placed in the extended position to engage the blocking structure associated with the button panel frame. This engagement between the locking projection and the blocking structure prevents the button panel base from being removed from the support surface of the button panel frame.  However, Haga, also fails to disclose or teach all the recited limitations as required by the independent claims.  
Another closest relevant reference appears to be Lamb et al. (US Patent 10,854,039; referred to hereinafter as Lamb).  Lamb disclose a gaming machine including a pedestal configured to support one of a plurality of interchangeable game cabinets through a pedestal mating flange configured to engage a complementary game cabinet flange, one or more mating plugs configured to engage a complementary one or more mating plugs positioned proximate the mating flanges, the mating plugs configured to join respective signal and power conduits between the pedestal and the game cabinet. The gaming machine also includes a button deck adjustably coupled to the pedestal. The button deck includes an upper surface including a transparent touchscreen element, a lower surface opposite the upper surface, and a button deck body extending therebetween. At least one of the lower surface and the body including one or more transparent display elements, the one or more transparent display elements configured to generate one or more images of gaming machine control actuators viewable on the upper surface, the transparent touchscreen element configured to receive from a user at least one of touches and gestures indicating control inputs to the gaming machine, the at least one of touches and gestures corresponding to the generated images. However, Lamb, also does not disclose or teach all the recited limitations as required by the independent claims.  
As, neither Haga nor Tastad or Lamb individually or in combination with each other, disclose or teach all of the essential limitations as required by the independent claims 1, 8 & 15.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649